DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment 
The amendment filed 05/31/2022 has been entered. Claims 1-4 and 6-20 are pending in the application with claim 5 canceled and claims 1 and 10 being amended. 
Response to Arguments
Applicant’s arguments, see page 7-8, filed 05/31/2022, with respect to the rejection of claims 1-4 and 6-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of new found prior art. Please refer to sections 35 U.S.C. §112b  and 35 U.S.C. §103 below for explanation. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4, 10, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bore" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the axial bore.” For examination purposes, Examiner is interpreting the limitation as identified above. Appropriate correction is required. 
Claim 1 also recites the limitation "the lower member" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the lower stem member.” For examination purposes, Examiner is interpreting the limitation as identified above. Appropriate correction is required.
Claim 1 also recites the limitation "the cap" in lines 12 and 16.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the integrally coupled cap.” For examination purposes, Examiner is interpreting the limitation as identified above. Appropriate correction is required.
Claim 1 also recites the limitation "the distal opening" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the transversely oriented distal opening.” For examination purposes, Examiner is interpreting the limitation as identified above. Appropriate correction is required.
Claim 1 also recites the limitation "the stem" in lines 14 and 16.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the tripartite stem.” For examination purposes, Examiner is interpreting the limitation as identified above. Appropriate correction is required. 
Claims 4 and 13 recite the limitation "the seals" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the first seal, the second seal, the third seal, and the fourth seal.” For examination purposes, Examiner is interpreting the limitation as identified above. Appropriate correction is required. 
Claim 10 recites the limitation "said proximal opening" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “said axially oriented proximal opening.” For examination purposes, Examiner is interpreting the limitation as identified above. Appropriate correction is required. 
Claim 10 also recites the limitation "said distal opening" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “said transversely oriented distal opening.” For examination purposes, Examiner is interpreting the limitation as identified above. Appropriate correction is required.
Claim 10 also recites the limitation "the bore" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the axial bore.” For examination purposes, Examiner is interpreting the limitation as identified above. Appropriate correction is required.
Claim 10 also recites the limitation "the lower member" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the lower stem member.” For examination purposes, Examiner is interpreting the limitation as identified above. Appropriate correction is required.
Claim 10 also recites the limitation "the upper member" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the upper stem member.” For examination purposes, Examiner is interpreting the limitation as identified above. Appropriate correction is required.
Claim 10 also recites the limitation "the distal opening" in lines 14 and 21.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the transversely oriented distal opening.” For examination purposes, Examiner is interpreting the limitation as identified above. Appropriate correction is required.
Claim 10 also recites the limitation "the stem" in lines 16 and 18.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the tripartite stem.” For examination purposes, Examiner is interpreting the limitation as identified above. Appropriate correction is required.
Claim 17 recites the limitation "said proximal opening" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “said axially oriented proximal opening.” For examination purposes, Examiner is interpreting the limitation as identified above. Appropriate correction is required.
Claim 17 also recites the limitation "said distal opening" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “said transversely oriented distal opening.” For examination purposes, Examiner is interpreting the limitation as identified above. Appropriate correction is required.
Claim 17 also recites the limitation "the lower member" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “the lower stem member.” For examination purposes, Examiner is interpreting the limitation as identified above. Appropriate correction is required.
Claim 17 also recites the limitation "the stem" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to state, “one of the lower stem member and the upper stem member.” For examination purposes, Examiner is interpreting the limitation as identified above. Appropriate correction is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Saiga et al. (US Pub. No.: US2019/0350445) hereinafter Saiga.
Regarding claim 1, Saiga discloses an air-water endoscope valve assembly (Fig. 5) comprising: a tripartite stem (Fig. 5 shaft 91, first member 92, and cap 95) comprising: a lower stem member (Fig. 5 shaft 91) having an axially oriented proximal opening (Fig. 5 near Ax1), a transversely oriented distal opening (Fig. 5 communication hole 93111a), and a channel extending therebetween(Fig. 5 the first hole portion 9111), and further having a lower stem shoulder (see annotated Fig. 5) disposed between said proximal opening (Fig. 5 near Ax1) and said distal opening (Fig. 5 communication hole 9111a), and a distal extension (see annotated Fig. 5) having a proximal seal seat (Fig. 5 seat of seal 9124) and a distal seal seat (Fig. 5 seat of seal 9125); an upper stem member (Fig. 5 first member 92) having an axial bore (Fig. 5 hollow space 9211) extending therethrough, and further having an upper stem shoulder (see annotated Fig. 5) and an upper stem seal seat (see annotated Fig. 5), the bore (Fig. 5 hollow space 9211) receiving a proximal region (Fig. 5) of the lower member (Fig. 5 shaft 91); and an integrally coupled cap (Fig. 5 cap 95), the cap (Fig. 5 cap 95) including an aperture (Fig. 5 second hole portion 9522) permitting fluidic communication with the distal opening (Fig. 5 communication hole 9311a) of the lower stem member (Fig. 5 shaft 91); a hub (Fig. 5 second member 93) surrounding at least a portion of the stem (Fig. 5 shaft 91, first member 92, and cap 95), the hub (Fig. 5 second member 93) including a retaining shelf (see annotated Fig. 5); and a resilient member (Fig. 5 spring 97) disposed between the cap (Fig. 5 cap 95) of the stem (Fig. 5 shaft 91, first member 92, and cap 95) and the retaining shelf (see annotated Fig. 5) of the hub (Fig. 5 second member 93), the resilient member (Fig. 5 spring 97) biasing the hub (Fig. 5 second member 93) against the upper stem shoulder (Fig. 5 first member 92) and wherein a first seal (Fig. 5 seal 9122) is seated in the upper stem seal seat (see annotated Fig. 5), a second seal (Fig. 22 seal 9322, [0129]) is seated proximal the lower stem shoulder (see annotated Fig. 5) in abutment with the upper stem member (Fig. 5 first member 92), a third seal (Fig. 5 seal 9124) is seated in the proximal seal seat (Fig. 5 seat of seal 9124), and a fourth seal (Fig. 5 seal 9125) is seated in the distal seal seat (Fig. 5 seat of seal 9125).

    PNG
    media_image1.png
    886
    803
    media_image1.png
    Greyscale

Regarding claim 3, Saiga discloses wherein at least one of the first seal, the second seal, the third seal, and the fourth seal is overmolded onto the tripartite stem ([0043], [0113])
Regarding claim 4, Saiga discloses wherein the seals are formed of rubber ([0113, 0129]).
Regarding claim 8, Saiga discloses a method comprising: providing the air-water endoscope valve assembly of claim 1 (as discussed above); and coupling the assembly to an endoscope ([0068] “…air/water supply button 9 and a suction button 10 (refer to FIG. 41 or the like) are respectively attached to the first and second cylinders 7 and 8…”)


Claims 10-13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bellofatto et al. (US Pub. No.: US2015/0144215) hereinafter Bellofatto.
Regarding claim 10, Bellofatto discloses an air-water endoscope valve assembly (Fig. 2A-2B) comprising: a tripartite stem (Fig. 6 overmolded sealing member 130, spool 120, retainer 150) comprising: a lower stem member (Fig. 6 spool 120) having an axially oriented proximal opening (Fig. 6 first end 121), a transversely oriented distal opening (Fig. 7A opening 170), and a channel (Fig. 7B passageway 123) extending therebetween, and further having a lower stem shoulder (Fig. 7A feature 147A) disposed between said proximal opening (Fig. 6 first end 121) and said distal opening (Fig. 7A opening 170), and a distal extension (Fig. 7A part of spool 120 from second end 122 through feature 127c) having a proximal seal seat (Fig. 7A feature 127c) and a distal seal seat (Fig. 7A feature 127d); an upper stem member (Fig. 6 overmolded sealing member 130) having an axial bore (see annotated Fig. 6) extending therethrough, and further having an upper stem shoulder (see annotated Fig. 6) and an upper stem seal seat (see annotated Fig. 6), the bore (see annotated Fig. 6) receiving a proximal region (Fig. 6 first portion 124) of the lower member (Fig. 6 spool 120 ) to couple the upper member (Fig. 6 Fig. 6 overmolded sealing member 130)  thereto; and a cap (Fig. 6 retaining member 150) integrally coupled (when the overmolded sealing member 130 is coupled to ‘end’ of spool 120, the ‘tip’ of overmolded sealing member 130 is coupled to the ‘edge’ of the retaining member 150) to the upper stem member (Fig. 6 overmolded sealing member 130), the cap (Fig. 6 retaining member 150) including an aperture (Fig. 5 aperture of retaining member 150) permitting fluidic communication with the distal opening (Fig. Fig. 7 opening 170) of the lower stem member (Fig. 6 spool 120) via the axial bore (see annotated Fig. 6) of the upper stem member (Fig. 6 overmolded sealing member 130); 
a hub (Fig. 6 housing 110) surrounding at least a portion of the stem (Fig. 6 overmolded sealing member 130, spool 120, retainer 150), the hub (Fig. 6 housing 110) including a retaining shelf (Fig. 9 inner surface 117); and a resilient member (Fig. 6 spring 140) disposed between the cap (Fig. 6 retaining member 150) of the stem (Fig. 6 overmolded sealing member 130, spool 120, retainer 150) and the retaining shelf (Fig. 9 inner surface 117) of the hub (Fig. 9 housing 110), the resilient member (Fig. 6 spring 140) biasing the hub (Fig. 6 housing 110) against the upper stem shoulder (see annotated Fig. 6); and 
wherein a first seal (Fig. 8 seal ring 132) is seated in the upper stem seal seat (see annotated Fig. 6), a second seal (Fig. 8 seal ring 133) is seated proximal the lower stem shoulder (Fig. 7A feature 147A), a third seal Fig. 8 seal ring 134) is seated in the proximal seal seat (Fig. 7A feature 127c), and a fourth seal (Fig. 8 seal ring 135) is seated in the distal seal seat (Fig. 7A feature 127d) the distal opening (Fig. 7A opening 170) between the second seal (Fig. 8 seal ring 133) and the third seal (Fig. 8 seal ring 135).

    PNG
    media_image2.png
    824
    678
    media_image2.png
    Greyscale



Regarding claim 11, Bellofatto, discloses wherein the hub (Fig. 10 housing 110) includes at least one distal resilient portion (Fig. 10 longitudinal extension 113) having a retaining boss (Fig. 10 bottom of longitudinal extension 113),  configured for coupling to an endoscope (Fig. 10 body 185, ([0053] " …Fig. 10, for example, the air/water cylinder 96 may extend upwardly from the body 185 of the endoscope or medical device, and the valve assembly 100 shown in FIG. 5 may be inserted into the air /water cylinder.") 
Regarding claim 12,  Bellofatto teaches wherein at least one of the first seal, the second seal, the third seal, and the fourth seal is overmolded onto the tripartite stem ([0050])
Regarding claim 13,  Bellofatto discloses wherein the seals are formed of rubber ([0013] “Overmolding the sealing member may comprise directing an elastomeric material into the longitudinal groove to form the sealing member in the second mold.”).
Regarding claim 17, Bellofatto discloses a method of forming an air-water valve assembly (Fig. 2A-2b) for an endoscope (Fig. 10 body 185), the method comprising: providing a lower stem member (Fig. 6 spool 120) having an axially oriented proximal opening (Fig. 6 first end 121), a transversely oriented distal opening (Fig. 7A opening 170), and a channel (Fig. 7B passageway 123) extending therebetween, and further having a lower stem shoulder (Fig. 7A feature 147A) disposed between said proximal opening (Fig. 6 first end 121) and said distal opening (Fig. 7A opening 170), and a distal extension (Fig. 7A part of spool 120 from second end 122 through feature 127c) having a proximal seal seat (Fig. 7A feature 127c) and a distal seal seat (Fig. 7A feature 127d); disposing a second seal (Fig. 8 seal ring 133) over a proximal region (Fig. 6 first portion 124) of the lower stem member (Fig. 6 spool 120) such that it abuts the lower stem shoulder  (Fig. 7A feature 147A); positioning an upper stem member (Fig. 6 overmolded sealing member 130) having an axial bore (see annotated Fig. 6) extending therethrough over the proximal region (Fig. 6 first portion 124) of the lower member (Fig. 6 spool 120) such that it abuts the second seal (Fig. 8 seal ring 133), the upper stem member (Fig. 6 overmolded sealing member 130) further having an upper stem shoulder (see annotated Fig. 6) and an upper stem seal seat (see annotated Fig. 6); 
positioning a hub (Fig. 9 housing 110) having a retaining shelf (Fig. 9 inner surface 117) surrounding at least a portion of the stem (Fig. 6 first portion 124) such that a distal surface of the retaining shelf (Fig. 9 outer surface 119) is proximal the upper stem shoulder (see annotated Fig. 6), and the upper stem member (Fig. 6 overmolded sealing member 130) extends therethough; disposing a resilient member (Fig. 6 spring 140) abutting a proximal surface of the retaining shelf (Fig. 9 inner surface 117); and coupling a cap (Fig. 6 retainer 150) to the upper stem member (Fig. 6 overmolded sealing member 130, when the overmolded sealing member 130 is coupled to ‘end’ of spool 120, the ‘tip’ of overmolded sealing member 130 is coupled to the ‘edge’ of the retaining member 150)) such that the resilient member (Fig. 6 spring 140) is positioned between a distal surface (Fig. 6 lip 153) of the cap (Fig. 6 retainer 150) and the proximal surface of the retaining shelf (Fig. 9 inner surface 117).

    PNG
    media_image2.png
    824
    678
    media_image2.png
    Greyscale

Regarding claim 18, Bellofatto further discloses disposing a first seal (Fig. 8 seal ring 132) in the upper stem seal seat (see annotated Fig. 6) disposing a third seal (Fig. 8 seal ring 134) in the proximal seal seat (Fig. 7A feature 127c), and disposing a fourth seal (Fig. 8 seal ring 135) in the distal seal seat (Fig. 7A feature 127d).
Regarding claim 19, Bellofatto teaches wherein at least one of the first seal, the second seal, the third seal, and the fourth seal is overmolded ([0043, 0050]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saiga in view of Bellofatto et al. (US Pub. No. 2015/0144215) hereinafter Bellofatto.
Regarding claim 2, Saiga fails to disclose wherein the hub includes at least one distal resilient portion having a retaining boss configured for coupling to an endoscope. 
However Bellofatto, in the same field of endeavor, teaches herein the hub (Fig. 10 housing 110) includes at least one distal resilient portion (Fig. 10 longitudinal extension 113) having a retaining boss (as shown in annotated Fig. 10 below) configured for coupling to an endoscope ([0053] " .. .the air water cylinder 96 may extend upwardly from the body 185 of the endoscope ... ").

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filling date of the claimed invention, to modify Saiga with a hub that includes at least one distal resilient portion having a retaining boss configured for coupling to an endoscope, as taught by Bellofatto, to have the benefit of being “…configured…to secure the valve assembly…to an air/water cylinder of the endoscope or other medical device…” [0053]. 
Regarding claim 9,  Saiga is silent as to wherein the hub includes a at least one distal resilient portion having a retaining boss and wherein the coupling the assembly to the endoscope includes axially advancing the retaining boss. 
However Bellofatto, in the same field of endeavor teaches wherein the hub (Fig. 10 housing 110) includes at least one distal resilient portion (Fig. 10 longitudinal extension 113) having a retaining boss (Fig. 10 bottom of longitudinal extension 113 as annotated below), and wherein coupling the assembly to the endoscope (Fig. 10 body 185) includes axially advancing the retaining boss ([0053] " …Fig. 10, for example, the air/water cylinder 96 may extend upwardly from the body 185 of the endoscope or medical device, and the valve assembly 100 shown in FIG. 5 may be inserted into the air /water cylinder.") over a rim (Fig. 10 edge of air/water cylinder 96) of a valve receiving portion (Fig. 10 air /water cylinder 96) of the endoscope (Fig. 10 body 185) to releasably couple the assembly thereto ([0053] "As the valve assembly 100 is inserted into the air /water cylinder 96, the longitudinal extensions 113 may receive the air/water cylinder 96, and a top edge of the air/water cylinder may rest against the outer surface 1.19 of the radial extensions 111 of the housing 110 shown in FIG. 9 once the valve assembly 100 is fully engaged within the air/water cylinder.").

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saiga in view of Scutti et al. (US Pub. No. US2020/0375434) hereinafter Scutti. 
Regarding claim 6,  Saiga is silent as to wherein at least one of the first seal, the second seal, the third seal, and the fourth seal is slidably received over the tripartite stem. 
However Scutti, in the same field of endeavor, teaches wherein at least one of the first seal, the second seal, the third seal, and the fourth seal, is slidably received over the tripartite stem. ([0026] “Seals 72, 74, 76, and 78 may be configured so as to form a slidable interference fit between seals 72, 74, 76, and 78 and surface 14.”) 
Therefore it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the teachings of Saiga, with the teachings of Scutti to have at least one of the first seal, the second seal, the third seal, and the fourth seal is slidably received over the tripartite stem to have the benefit of “the valve stem…[being able to]…move relative to the surface…but fluids (e.g. water and air) cannot move between [the] seals” ([0026]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saiga in view of Edward Cassinis (Pub. No.: US 2019/0083199) hereinafter Cassinis.
In regard to claim 7, Saiga discloses the air-water endoscope valve assembly of claim 1 as discussed above. 
Saiga fails to discloses the air-water endoscope valve assembly of claim 1 – as discussed above – located within a kit also comprising: a suction valve and a biopsy valve. 
However Cassinis in the same field of endeavor, teaches a kit comprising an air-water endoscope valve, a suction valve, and a biopsy valve ([0035]). 
Therefore, if would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the air-water endoscope valve assembly of claim 1 as taught by Saiga by having the air-water valve assembly of claim 1 be located within a kit, as taught by Cassinis, which also contains a suction valve and a biopsy valve. Furthermore, it would be obvious because “hospitals, medical offices,…and the like…have medical kits stored onsite….[and]…it is desirable to ensure that an entire medical kit is sterile and ready for use in an intensive care unit, operating room, and/or the like” for the valve assembly of claim 1 to be ready when needed ([0006]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bellofatto in view Kakuto et al. (WO2014087745Al) hereinafter Kakuto. 
In regard to claim 14, Bellofatto fails to teach wherein the upper stem member is coupled to the lower stem member via a threaded connection. 
However Kakuto, in the same field of endeavor, teaches wherein the upper stern member (Fig, 7 first connecting member 83) is coupled to the lower stem member (Fig. 7 second connecting member 84) via a threaded connection ([0085] ", .. the first connecting member 83 and the second connecting member 84 are assembled by the screw of the second male screw 92rn and the second female screw 92L"). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filling date of the claimed invention, to modify Bellofatto, to have the upper stem member coupled to the lower stem member via a threaded connection, as taught by Kakuto. 
Furthermore it would been obvious to one of the ordinary skill in the art, before the effective filing dale of the claimed invention because the configuration allows the seal mounting to be simplified. Also, the configuration allows for assembly defects to be greatly reduced because the seals can be mounted before the upper and lower stems are connected and allow the upper and lower stems to be securely connected after the seals are in place ([0073] "First, the worker performs the seal mounting work, .. a seal member is disposed of on the first connecting member 83 .. and a seal member is disposed to the second connecting member 84." [0075] "Next, the worker performs the member connection fixing work .... " [0080] "[Then]. .. the first connecting member 83 and the second connecting member 84 are assembled by screwing the second male screw 92 m and the second female screw 92f.'' [0081] "According to this configuration. the member fixing work for assembling the members increases, but the seal mounting work ... can be simplified ... [and]. .. the occurrence of a defect that scratches the ... seal member. .. can be greatly reduced.").

Claims 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bellofatto in view of Leinsing et al. (US Patent No.: US7244249) hereinafter Leinsing. 
In regard to claim 15, Bellofatto fails to teach wherein the upper stem member is coupled to the lower stem member via a snap-fit connection. 
However Leinsing, in the same field of endeavor, teaches wherein the upper stem member (Fig. 2 upper housing 24) is coupled to the lower stem member (Fig. 2 lower housing 26) via a snap-fit connection ([Column 7 lines 37-41] "The crown shapes 50 of the lower housing portion 26 mate closely with the complementary crown shapes (not shown) of the upper housing portion 24 thereby facilitating a snap-fit assembly of the medical connector housing".) 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective 
filling date of the claimed invention, to modify Bellofatto, to have the upper stem member coupled to the lower stem member via a snap-fit connection, as taught by Leinsing, because the "snap-fit assembly does not raise concerns of fluid leakage" ([Column 7 lines 41-60]).
	In regard to claim 16, Bellofatto teaches wherein the cap (Fig. 6 retainer 150) is coupled to the upper stem member (Fig. 6 first end 121) via a snap-fit connection ([0047] "For example, the retainer 150 may include a cap portion 15L. the spool 120 may be attached to the retainer 150 via a press fit engagement between the first end 121 of the spool and the opening 154 within it is received.").
	In regard to claim 20, Bellofatto fails to teach wherein the upper stem member is coupled to the lower stem member via a snap-fit connection. 
However Leinsing, in the same field of endeavor, teaches wherein the upper stem member (Fig. 2 upper housing 24) is coupled to the lower stem member (Fig. 2 lower housing 26) via a snap-fit connection ([Column 7 lines 37-41] "The crown shapes 50 of the lower housing portion 26 mate closely with the complementary crown shapes (not shown) of the upper housing portion 24 thereby facilitating a snap-fit assembly of the medical connector housing".)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795      

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795